Title: To Thomas Jefferson from Benjamin Hale, 19 November 1824
From: Hale, Benjamin
To: Jefferson, Thomas


 Sir.
Gardiner (Me.)
Nov. 19. 1824.
I have taken the liberty to enclose to you several pamphlets, relating to the Gardiner Lyceum, a school established about two years ago, for the purpose of giving appropriate instruction to Farmers, Mechanics, & others, who belong to the production classes of the community.From the active interest, which you have taken in the cause of good learning. I hope it will not be unacceptable to you to hear of our humble efforts in a department of instruction, hitherto much neglected, if at all attended to in our country.We are also making an experiment in school discipline, upon principles, similar to those, which, I have understood, are to be adopted in the Government of the University of Virginia.Accept, Sir, assurances of the highest respect, from your very obdt. ServtBenjamin Hale